Citation Nr: 1453296	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for recurrent episodes of bronchitis. 

2.  Entitlement to service connection for recurrent episodes of bronchitis.

3.  Entitlement to service connection for a respiratory disorder other than recurrent episodes of bronchitis, to include as secondary to service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for chronic sinusitis was initially on appeal and remanded by the Board.  In an October 2014 rating decision, the RO granted service connection for chronic sinusitis.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination with regard to this issue, including the schedular rating or effective date assigned by the RO.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In April 2014 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for recurrent episodes of bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence associated with the claims file since January 2000 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for recurrent episodes of bronchitis. 

2.  The preponderance of the evidence reflects that the Veteran does not have a respiratory disorder other than recurrent episodes of bronchitis due to any incident of her active duty service. 


CONCLUSIONS OF LAW

1.  The January 2000 decision denying service connection for recurrent episodes of bronchitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).   

2.  New and material evidence has been received since the January 2000 rating decision which denied service connection for recurrent episodes of bronchitis; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A respiratory disorder other than recurrent episodes of bronchitis was not incurred in or aggravated by service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in February 2010 and April 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with her claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  

In April 2014, the Board remanded this case so the Veteran could be provided with VCAA notice for a secondary service connection claim and so additional treatment records could be obtained.  She was provided with appropriate VCAA notice in April 2014 and the RO obtained additional treatment records from the Central Texas Health Care system and the Reno VA Medical Center (VAMC).  There was substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board also directed the RO to afford the Veteran a VA examination, and the examiner was directed to provide an opinion as to whether the Veteran had a respiratory disorder other than recurrent episodes of bronchitis, to include asthma.  The examiner was also directed to state whether any diagnosed respiratory disorder other than recurrent episodes of bronchitis was due to any incident of service to include asbestos exposure, or whether it was caused or aggravated by service-connected rhinitis.  The examiner concluded that the Veteran did not have a respiratory disorder other than recurrent episodes of bronchitis, with the exception of allergic rhinitis and sinusitis, for which she is already service-connected.  Therefore, an etiology opinion is not necessary because the Veteran does not have a current disability for the purposes of this appeal.  The Board recognizes the deviation from the remand directive but finds that there has been substantial compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008). 

II.  Petition to Reopen a Claim for Service Connection for 
Recurrent episodes of bronchitis

As a preliminary matter, the Board notes that if a denial or dismissal of an issue became final from July 14, 1999, to November 9, 2000, and the issue was denied because the claim was not well grounded, VA must, upon request of the claimant or upon the motion of VA, readjudicate certain finally decided claims "as if the denial or dismissal had not been made."  VCAA, Pub. L. No. 106-475, § 7(b)(1), (2) (2000);VAOPGCPREC 03-2001 (Jan. 22, 2001).  However, the request to readjudicate must have been timely received by November 9, 2002, two years after the enactment of the VCAA.  Pub. L. No. 106-475, § 7(b)(3), (4).  Although the January 2000 rating decision denying service connection for recurrent episodes of bronchitis became final within this time period and was denied as not well grounded, Veteran did not request a re-adjudication by November 9, 2002, nor did VA move to readjudicate the claim by that date.  Thus, the provisions of the VCAA that pertain to the re-adjudication of claims that were denied as not well grounded are not applicable to the present case.  

In January 2000, the RO denied the Veteran's claim for service connection for recurrent episodes of bronchitis on the basis that her respiratory problems in service were acute, not chronic.  She did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the January 2000 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Evidence received since the January 2000 rating decision includes an October 2000 VA treatment record stating that the Veteran's chronic cough could "possibly" be related to her service-connected sinusitis.  This record triggers VA's duty to provide an examination because it indicates that her recurrent episodes of bronchitis may be related to a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Further, in March 2010 the Veteran submitted lay statements from several friends and co-workers indicating that she has had a chronic cough since service.  This evidence is presumed credible.  Justus, 3 Vet. App. at 513.  It raises a reasonable possibility of substantiating the claim because it indicates the presence of a chronic disability.  

Reopening of the Veteran's claim for service connection for recurrent episodes of bronchitis based on the receipt of new and material evidence is therefore warranted.  Shade, 24 Vet. App. at 121.  To this extent, the appeal is granted.  

III.  Entitlement to Service Connection for a Respiratory Disorder Other Than Recurrent episodes of bronchitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of  belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

In this case, the evidence does not show that the Veteran has a respiratory condition other than recurrent episodes of bronchitis (and allergic rhinitis and sinusitis, for which service connection is already in effect), including asthma.  

The Veteran underwent a VA examination in June 2014.  She reported developing a chronic cough in 1994 after being involved in the cleanup of a building collapse.  She asserted that she was exposed to asbestos during that time.  She stated that she was diagnosed with bronchitis, sinusitis, and rhinitis in service, and with asthma at least one occasion after service.  The examiner reviewed the medical record and noted that the Problem List showed asthma.  However, the examiner noted that a November 2011 pulmonary function test (PFT) and January 2012 and May 2014 chest x-rays were normal.  The examiner concluded, "[a]fter a review of the history and medical records, including radiographic and PFT reports, no respiratory diagnosis other than recurrent bouts of bronchitis, allergic rhinitis and sinusitis can be confirmed.  Specifically the results available do not support a diagnosis of asthma."  The June 2014 VA examiner's findings provide significant probative weight against the Veteran's claim.  

Asthma is listed in the Veteran's VA treatment Problem List in 2000 and 2002.  Because her claim was filed in December 2009, this falls outside the appeal period.  The VA examiner's finding is afforded more weight than the VA Problem Lists from 2000 and 2002, which provide no information other than a diagnosis of asthma.  

A February 2012 VA treatment record notes a history of asthma without further elaboration.  A December 2013 VA treatment report notes that that the Veteran "...does have an asthma history she states she uses inhalers for."  The assessment was "cough/asthma."  These VA treatment records provide probative weight in favor of the Veteran's claim.  However, they are outweighed by the VA examiner's specific finding that she does not have asthma.  As noted above, the examiner's finding was based in part upon a review of her VA treatment records, including diagnostic test results.  The VA treatment notes from February 2012 and December 2013 do not indicate that the Veteran's pertinent VA treatment records were reviewed or that tests were conducted to confirm the diagnosis.  

Therefore, the preponderance of the medical evidence does not show that the Veteran had asthma when she filed her claim in December 2009 or thereafter.  

The Veteran has submitted lay evidence in support of her claim.  In her May 2012 VA Form 9, she stated that she had been prescribed inhalers for asthma in October 2000.  She also stated that in May 2012, Dr. C., a VA physician, told her that she had asthma, but did not write it in her record.  VA treatment records show that in May 2012 Dr. C. added "acute bronchospasm" to her Problem List, not asthma.  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Veteran is competent to report her observable respiratory symptoms such as coughing.  The Board also finds her statements regarding her symptoms to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether she has asthma, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  The Veteran has already been diagnosed with three separate respiratory disorders: recurrent episodes of bronchitis, allergic rhinitis, and sinusitis.  In this case, the Veteran is not competent to self-diagnose asthma and attribute her symptoms to this condition when she has other respiratory disorders that could be causing the symptoms she believes are due to asthma.  Further, her assertion that she has asthma was investigated by a competent medical professional in June 2014 and found to be not supportable.  As a result, the persuasive value of her lay assertions is low because the overall factual picture is complex.  Her lay opinion is not probative evidence.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. at 293.

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a respiratory condition including asthma and other than recurrent episodes of bronchitis.  Therefore, the Board finds that the service connection for a respiratory disorder other than recurrent episodes of bronchitis is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for recurrent episodes of bronchitis is reopened; the appeal is granted to this extent only.

Service connection for a respiratory disability other than recurrent episodes of bronchitis is denied.  


REMAND

A VA examination is needed to determine whether the Veteran has recurrent episodes of bronchitis that are related to service or to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for her recurrent episodes of bronchitis.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The report of her June 2014 VA examination noting that she has recurrent episodes of chronic bronchitis.  

ii.  The March 2010 lay statements from the Veteran, J.M., H.L., and the September 2011 lay statements from L.H. and S.B. noting that she has a chronic cough.  In providing the requested opinion, the examiner must address the lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

iii.  A January 1998 STR Occupational Health assessment noting potential asbestos exposure in 1994 and accompanying normal chest x-ray.  

The examiner is advised that the Board has accepted the Veteran's assertion that she has had a chronic cough as credible.  

c.  The examiner must provide an opinion as to the following: 

i.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurrent episodes of bronchitis began during active service; or are related to any incident of service including exposure to asbestos during a building demolition in 1994.

ii.  IF AND ONLY IF the examiner finds that the Veteran's recurrent episodes of bronchitis are not directly related to service, determine whether it is at least as likely as not (50 percent or greater probability) that her recurrent episodes of bronchitis were proximately due to or the result of her service-connected allergic rhinitis and/or sinusitis.

iii.  IF AND ONLY IF the examiner finds that the Veteran's recurrent episodes of bronchitis are not directly related to service, determine whether it is at least as likely as not (50 percent or greater probability) that her recurrent episodes of chronic bronchitis were aggravated beyond their natural progression by her service-connected allergic rhinitis and/or sinusitis.  

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


